—Appeal from an order of Supreme Court, Monroe County (Polito, J.), entered February 20, 2001, which, inter alia, adjudged that the payment from defendants to plaintiff of the sum of $167,313.45 on October 18, 2000 represented a full satisfaction of the judgment of plaintiff against them except with respect to certain interest amounts.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court, Monroe County, Polito, J. Present—Green, J.P., Wisner, Hurlbutt, Scudder and Lawton, JJ.